DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 13th, 2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13th, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the central frame portion having a first channel and a second channel (see claim 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The figures appear to show the first jaw having a first arm having a first channel for receiving an arm of the second jaw and the second jaw having a first arm having a second channel for receiving an arm of the first jaw (see Figure 2). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims 11 and 12 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There exists an inconsistency between the language of claim 7 and the language of the claim 8 dependent thereon making the scope of the claims unclear. Claim 7 line 1 recites “the centric aperture” with a bone marking element being functionally recited, i.e. “dimensioned to receive a bone marking element”, indicating that the claim is directed to a subcombination, i.e. the device with a centric aperture. However, claim 8 lines 1-3 positively recites the bone marking element as part of the invention, i.e. the bone marking element includes a first end configured to pierce the femoral head and second end configured to be impacted, thus indicating that a combination, the device and a bone marking element, is being claimed. Therefore, claims 7 and 8 are unclear whether the applicant intends to claim the subcombination or combination. The applicant is hereby required to indicate to which invention, combination or subcombination, the claims are intended to be directed and amend the claims such that the language thereof is consistent with this intent. For examination purposes claims 7-8 will be considered as being drawn to the subcombination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Braun (U.S. Publication 2011/0077650).
Braun discloses a device (for example see Figures 1 and 2) comprising an adjustable frame having a frame axis. The frame comprises a central frame portion (18), a first jaw (left element 2) linearly moveable relative to the central frame along the frame axis and having a first femoral head contacting surface (inner surface of left element 4), a second jaw (right element 2) linearly moveable relative to the central from along the frame axis and having a second femoral head contacting surface (inner surface of right element 4), a gear wheel (10) mounted on the central frame portion. The gear wheel includes a centric aperture (8) located substantially equidistant from the femoral head contacting surfaces. The gear wheel is operably connected to the moveable jaws by gear teeth on an inner surface of each of the moveable jaws (see Figure 2), wherein linear movement of the first jaw in a first direction rotates the gear wheel to cause reciprocal linear movement of the second jaw to keep the centric aperture equally distanced between the femoral head contact surfaces in order to alight the centric aperture with the native heads center of the femur as the contact surfaces engage a femoral head. The first jaw and the second jaw each include an endwall (the middle portion between elements 3 and 5) and a pair of arms (3 and 5) extending therefrom. The central frame portion further includes a first channel (upper element 19) configured to receive one of the arms from either jaw and a second channel (the channel between elements 19 that receives elements 5) configured to receive the other of the arms from either jaw. 


Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Braun (U.S. Publication 2011/0077650).
Braun discloses a device (for example see Figures 1 and 2) comprising an adjustable frame having a frame axis. The frame comprises a central frame portion (18), a first jaw (left element 2) linearly moveable relative to the central frame along the frame axis and having a first femoral head contacting surface (inner surface of left element 4), a second jaw (right element 2) linearly moveable relative to the central from along the frame axis and having a second femoral head contacting surface (inner surface of right element 4), a gear wheel (10) mounted on the central frame portion. The gear wheel includes a centric aperture (8) located substantially equidistant from the femoral head contacting surfaces. The gear wheel is operably connected to the moveable jaws by gear teeth on an inner surface of each of the moveable jaws (see Figure 2), wherein linear movement of the first jaw in a first direction rotates the gear wheel to cause reciprocal linear movement of the second jaw to keep the centric aperture equally distanced between the femoral head contact surfaces in order to alight the centric aperture with the native heads center of the femur as the contact surfaces engage a femoral head. The first jaw and the second jaw each includes an endwall (the middle portion between elements 3 and 5), wherein each femoral head contacting surface comprises a projection (3) extending from the end wall. The projections each include a pair of spaced posts (elements 4). The centric aperture is further configured to receive a bone marking element capable of marking the position of the femoral head center of rotation onto the femur (the bone marking element is functionally recited and the structural limitations in claim 8 are not required to be disclosed in the reference since the bone marking element is not a required part of the invention as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Braun (U.S. Publication 2011/0077650) in view of Cook (U.S. Patent 6,258,097).
Braun discloses a device (for example see Figures 1 and 2) comprising an adjustable frame having a frame axis. The frame comprises a central frame portion (18), a first jaw (left element 2) linearly moveable relative to the central frame along the frame axis and having a first femoral head contacting surface (inner surface of left element 4), a second jaw (right element 2) linearly moveable relative to the central from along the frame axis and having a second femoral head contacting surface (inner surface of right element 4), a gear wheel (10) mounted on the central frame portion. The gear wheel includes a centric aperture (8) located substantially equidistant from the femoral head contacting surfaces. The gear wheel is operably connected to the moveable jaws by gear teeth on an inner surface of each of the moveable jaws (see Figure 2), wherein linear movement of the first jaw in a first direction rotates the gear wheel to cause reciprocal linear movement of the second jaw to keep the centric aperture equally distanced between the femoral head contact surfaces in order to alight the centric aperture with the native heads center of the femur as the contact surfaces engage a femoral head. Braun fails to disclose the device further comprising a trochanter marking device. Cook teaches a device comprising a trochanter marking device including a connecting element (12) configured to connect the trochanter marking device to the native femoral head center of rotation and a femoral head center of rotation of a trial component such that the trochanter marking device can pivot about the centers of rotation and a marking aperture (see Figure 3) dimensioned for receiving a marking tool to mark a position on the trochanter, wherein the marking device includes a plurality of sections (column 4 lines 21-43) including at least one marking aperture (58, 60, etc.) in which adjacent sections are connected via frangible connections capable of being removed (notches 46, 48, 50, etc. can be interpreted as frangible connections since it is known that edge notches can be used to provide weak areas for breaking off portions of devices). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Braun (U.S. Publication 2011/0077650) in view of Cook (U.S. Patent 6,258,097).
Braun discloses a device (for example see Figures 1 and 2) comprising an adjustable frame having a frame axis. The frame comprises a central frame portion (18), a first jaw (left element 2) linearly moveable relative to the central frame along the frame axis and having a first femoral head contacting surface (inner surface of left element 4), a second jaw (right element 2) linearly moveable relative to the central from along the frame axis and having a second femoral head contacting surface (inner surface of right element 4), a gear wheel (10) mounted on the central frame portion. The gear wheel includes a centric aperture (8) located substantially equidistant from the femoral head contacting surfaces. The gear wheel is operably connected to the moveable jaws by gear teeth on an inner surface of each of the moveable jaws (see Figure 2), wherein linear movement of the first jaw in a first direction rotates the gear wheel to cause reciprocal linear movement of the second jaw to keep the centric aperture equally distanced between the femoral head contact surfaces in order to alight the centric aperture with the native heads center of the femur as the contact surfaces engage a femoral head. Braun fails to disclose the device further comprising a trochanter marking device. Cook teaches a device comprising a trochanter marking device including a connecting element (12) configured to connect the trochanter marking device to the native femoral head center of rotation and a femoral head center of rotation of a trial component such that the trochanter marking device can pivot about the centers of rotation and a marking aperture (see Figure 3) dimensioned for receiving a marking tool to mark a position on the trochanter, wherein the marking device includes a plurality of sections (column 4 lines 21-43) including at least one marking aperture (58, 60, etc.) in which adjacent sections are connected via frangible connections capable of being removed (notches 46, 48, 50, etc. can be interpreted as frangible connections since it is known that edge notches can be used to provide weak areas for breaking off portions of devices). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775